                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


METROPOLITAN NASHVILLE                        )
AIRPORT AUTHORITY,                            )
                                              )
                  Plaintiff,                  )
                                              )
           v.                                 )
                                              )      Case No. 3:21-cv-00128
TURO, INC., et al.                            )
                                              )
                  Defendants.                 )
                                              )      Judge William L. Campbell, Jr.
                                              )      Magistrate Judge Barbara D. Holmes
TURO, INC.,                                   )
                                              )
                  Counter-Plaintiff,          )
                                              )
           v.                                 )
                                              )
METROPOLITAN NASHVILLE                        )
AIRPORT AUTHORITY,                            )
                                              )
                  Counter-Defendant.          )
                                              )

            STIPULATION OF DISMISSAL OF CLAIMS WITH PREJUDICE

           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

and Counter-Defendant Metropolitan Nashville Airport Authority (“MNAA”) and

Defendant and Counter-Plaintiff Turo, Inc. (“Turo”), by and through undersigned

counsel, submit the following Stipulation of Dismissal of Claims with Prejudice and

state as follows:




02554931
     Case 3:21-cv-00128 Document 38 Filed 05/07/21 Page 1 of 4 PageID #: 423
           1.   On or about January 18, 2021, MNAA filed a Complaint against Turo in

the Chancery Court for Davidson County, Tennessee, which was later removed to this

Court. (Dkt. No. 1-2).

           2.   On or about February 25, 2021, Turo filed an Answer and Counterclaims

against MNAA. (Dkt. No. 12).

           3.   MNAA and Turo have resolved all claims involved in this case.

           4.   MNAA and Turo hereby stipulate to the dismissal of all claims in this case

with prejudice, with MNAA and Turo bearing their own respective attorneys’ fees,

costs, and expenses.



                                           Respectfully submitted:

                                           s/Michael R. O’Neill
                                           W. Scott Sims (#17563)
                                           Michael R. O’Neill (#34982)
                                           Grace A. Fox (#37367)
                                           SIMS|FUNK, PLC
                                           3322 West End Ave., Suite 200
                                           Nashville, TN 37203
                                           (615) 292-9335
                                           (615) 649-8565 (fax)
                                           ssims@simsfunk.com
                                           moneill@simsfunk.com
                                           gfox@simsfunk.com

                                           Counsel for Plaintiff




02554931                                      2

     Case 3:21-cv-00128 Document 38 Filed 05/07/21 Page 2 of 4 PageID #: 424
                                     s/Matthew D. Brown by MRO w/perm.
                                     Michael G. Rhodes
                                     Matthew D. Brown
                                     Benjamin H. Kleine
                                     Bethany C. Lobo
                                     Rebecca L. Tarneja
                                     Cooley LLP
                                     101 California Street
                                     5th Floor San Francisco, CA 94111
                                     (415) 693-2376
                                     (415)693-2222
                                     rhodesmg@cooley.com
                                     brownmd@cooley.com
                                     bkleine@cooley.com
                                     blobo@cooley.com
                                     rtarneja@cooley.com

                                     Lauren Paxton Roberts
                                     J. Anne Tipps
                                     Stites & Harbison, PLLC
                                     401 Commerce Street, Suite 800
                                     Nashville, TN 37219
                                     Lauren.roberts@stites.com
                                     atipps@stites.com

                                     Counsel for Defendant




02554931                                3

     Case 3:21-cv-00128 Document 38 Filed 05/07/21 Page 3 of 4 PageID #: 425
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was served on the following
individual via the Court’s CM/EFC system on May 7, 2021:

 Lauren Paxton Roberts                              Michael G. Rhodes
 J. Anne Tipps                                      Matthew D. Brown
 Stites & Harbison, PLLC                            Benjamine H. Kleine
 401 Commerce Street, Suite 800                     Bethany C. Lobo
 Nashville, TN 37219                                Rebecca L. Tarneja
                                                    Cooley LLP
 Lauren.roberts@stites.com
                                                    101 California Street, 5th Floor
 atipps@stites.com                                  San Francisco, CA 94111
                                                    rhodesmg@cooley.com
                                                    brownmd@cooley.com
                                                    bkleine@cooley.com
                                                    blobo@cooley.com
                                                    rtarneja@cooley.com



                                             s/Michael R. O’Neill




02554931                                        4

     Case 3:21-cv-00128 Document 38 Filed 05/07/21 Page 4 of 4 PageID #: 426
